                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

ERIC T. FRAZIER,

                  Plaintiff,

v.                                       Case No. 3:19-cv-1120-J-39JBT

D.R. DANIELS, SHERIFF,

               Defendant.
_______________________________

                  ORDER OF DISMISSAL WITHOUT PREJUDICE

     Plaintiff Eric T. Frazier, an inmate of the Florida penal

system, initiated this action by filing a pro se civil rights

complaint (Doc. 1; Compl.) and a motion to proceed in forma

pauperis (Doc. 2) in the United States District Court for the

Southern District of Florida. Because Plaintiff complains of the

conditions of his confinement at the Clay County Jail (CCJ), the

Southern District transferred the case to this Court.1 See Order

(Doc. 6). Plaintiff names the Sheriff of Clay County as the only

Defendant.   In    his   Complaint,   Plaintiff   asserts   he   is   being




     1 Plaintiff was convicted in 2012 and sentenced to thirty-
five years in prison. See Florida Department of Corrections
website,    Offender    Information    Search,    available    at
http://www.dc.state.fl.us/OffenderSearch/Search.aspx        (last
visited October 29, 2019). See also Clay County Jail website,
available at http://p2c.claysheriff.com/jailinmates.aspx (last
visited October 29, 2019). Plaintiff is currently housed at CCJ
while he pursues post-conviction relief. See Compl. at 2, 3.
restricted from accessing the law library and from engaging in

exercise. Compl. at 2, 3.

     The Prison Litigation Reform Act (PLRA) requires a district

court to dismiss a complaint if the court determines the action is

frivolous, malicious, or fails to state a claim on which relief

can be granted. See 28 U.S.C. § 1915(e)(2)(B). With respect to

whether a complaint “fails to state a claim on which relief may be

granted,” the language of the PLRA mirrors the language of Rule

12(b)(6), Federal Rules of Civil Procedure, so courts apply the

same standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483,

1490 (11th Cir. 1997); see also Alba v. Montford, 517 F.3d 1249,

1252 (11th Cir. 2008). “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “Labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” that amount to

“naked assertions” will not suffice. Id. (quotations, alteration,

and citation omitted).

     Moreover,   a   complaint   must    “contain    either   direct   or

inferential   allegations   respecting   all   the   material   elements

necessary to sustain a recovery under some viable legal theory.”

Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 683 (11th

Cir. 2001) (quotations and citations omitted). In reviewing a pro

                                  2
se plaintiff’s pleadings, a court must liberally construe the

plaintiff’s allegations. See Haines v. Kerner, 404 U.S. 519, 520-

21 (1972); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011).

However, the duty of a court to construe pro se pleadings liberally

does not require the court to serve as an attorney for the

plaintiff. Freeman v. Sec’y, Dept. of Corr., 679 F. App’x 982, 982

(11th Cir. 2017) (citing GJR Invs., Inc. v. Cty. of Escambia, 132

F.3d 1359, 1369 (11th Cir. 1998)).

     Plaintiff’s Complaint is subject to dismissal under this

Court’s screening obligation because he fails to “state a claim to

relief that is plausible on its face.” See Iqbal, 556 U.S. at 678.

To state a claim under 42 U.S.C. § 1983, a plaintiff must allege

“(1) both that the defendant deprived [him] of a right secured

under   the    Constitution   or    federal    law   and    (2)   that   such    a

deprivation occurred under color of state law.” See Bingham, 654

F.3d at 1175 (alteration in original).

     Plaintiff’s allegation that he has been restricted from the

law library implicates an access-to-courts claim under the First

Amendment. To state a claim for a denial of access to the courts,

a plaintiff must allege an “actual injury.” Lewis v. Casey, 518

U.S. 343, 349-50 (1996); Barbour v. Haley, 471 F.3d 1222, 1225

(11th   Cir.     2006).   “Actual     injury    may    be     established       by

demonstrating that an inmate’s efforts to pursue a nonfrivolous

claim were frustrated or impeded by . . . an official’s action.”

                                      3
Barbour, 471 F.3d at 1225 (citations omitted). See also Al-Amin v.

Smith, 511 F.3d 1317, 1332 (11th Cir. 2008) (“[P]rison officials’

actions that allegedly violate an inmate’s right of access to the

courts must have impeded the inmate’s pursuit of a nonfrivolous,

post-conviction claim or civil rights action.”) (quoting Wilson v.

Blankenship, 163 F.3d 1284, 1290 (11th Cir. 1998)).

     While   Plaintiff   alleges      he   is   currently   pursuing   post-

conviction relief, see Compl. at 2, his simple assertion that he

has been restricted from going to the law library fails to state

a plausible claim for relief under § 1983. See Iqbal, 556 U.S. at

678. Plaintiff does not allege he has missed a filing deadline or

was otherwise frustrated in his efforts to pursue post-conviction

relief. See Wilson, 163 F.3d at 1290-91 (clarifying that prisoners

have “no inherent or independent right of access to a law library,”

but must demonstrate a lack of access hindered his efforts to

pursue a nonfrivolous criminal appeal or post-conviction claim).

Additionally,   the   Court   takes    judicial    notice   that   Plaintiff

indeed has access to the courts because he is represented by

counsel in his post-conviction proceedings, who filed a motion on

Plaintiff’s behalf as recently as October 10, 2019.2




     2 See Clay County Clerk of Court, Online Court Records,
website available at https://www.clayclerk.com/case-search/ (last
visited October 29, 2019), Case No. 2011CF001453 (Docs. 58, 62).
                                      4
     Plaintiff’s   allegation   that       he   has   been    restricted   from

exercising implicates the Eighth Amendment’s cruel and unusual

punishment   clause.   A   prisoner       asserting   an     Eighth   Amendment

violation must allege the prison official “actually knew of ‘an

excessive risk to inmate health or safety’ and disregarded that

risk.” Campbell v. Sikes, 169 F.3d 1353, 1364 (11th Cir. 1999)

(quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)). Plaintiff’s

vague allegations about an inability to exercise do not satisfy

the stringent Eighth Amendment standard. Specifically, Plaintiff

does not allege his inability to exercise constitutes an excessive

risk to his health of which Defendant knew. See Compl. at 2.

Moreover, Plaintiff includes no facts explaining the circumstances

under which he has been denied access to exercise that would

support the inference his health is at risk. See id.

     Finally, Plaintiff fails to allege how Sheriff Daniels is

responsible for the alleged denial of access to the courts or

exercise. Plaintiff may not proceed against Sheriff Daniels in his

role as a supervisor of others who may have violated his rights.

“It is well established in this Circuit that supervisory officials

are not liable under § 1983 for the unconstitutional acts of their

subordinates on the basis of respondeat superior or vicarious

liability.” Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003)

(internal quotation marks and citation omitted).



                                      5
     Accordingly, it is

     ORDERED:

     1.   This case is DISMISSED without prejudice.

     2.   The Clerk shall enter judgment dismissing this case

without prejudice, terminate any pending motions, and close the

file.

     3.   The Clerk shall send Plaintiff a civil rights complaint

form.3 If Plaintiff chooses to file a new complaint, he should not

put this case number on it. The Clerk will assign a new case number

upon receipt.

     DONE AND ORDERED at Jacksonville, Florida, this 30th day of

October, 2019.




Jax-6
c:
Eric T. Frazier




     3 The Court notes Plaintiff may have filed an incomplete civil
rights complaint form. The Complaint received by this Court is
only four pages, two of which are identical. If Plaintiff wants to
initiate a civil rights case against anyone at CCJ, he may use the
attached civil rights complaint form to do so.
                                6
